DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...a processor, the processor being configured to detect a signal change point at which a signal decoded from a received wireless signal changes, and detect a temporal position of the signal change point within one cycle defined by a predetermined symbol rate as a phase, generate a vector which corresponds to the phase and which has a predetermined magnitude, synthesize the vector in plurality to generate a synthesized vector, calculate a parameter having a correspondence relationship with a magnitude of the synthesized vector, and judge whether or not the received wireless signal is a wireless signal from a predetermined transmission apparatus based on the parameter.” And Independent claim 9 recites the uniquely distinct features for: “...a processor configured to perform a plurality of kinds of computation processing, the processor being configured to, for each of the plurality of kinds of computation processing: detect a signal change point at which a signal decoded from a received wireless signal changes and detect a temporal position of the signal change point within one cycle defined by a predetermined symbol rate as a phase; generate a vector which corresponds to the phase and which has a predetermined magnitude; synthesize the vector in plurality to generate a synthesized vector; and calculate a parameter having a correspondence relationship with a magnitude of the synthesized vector, wherein the symbol rate is different for each of the plurality of kinds of computation processing, and the processor is further configured to judge a symbol rate of the wireless signal based on the parameter in plurality calculated through the plurality of kinds of computation processing.” And Independent claim 11 recites the uniquely distinct features for: “...a capsule endoscope configured to pick up an image inside a subject to generate image data and transmit the image data using a wireless signal; and the wireless communication apparatus according to claim 1.” And Independent claim 12 recites the uniquely distinct features for: “...detecting a signal change point at which a signal decoded from a received wireless signal changes and detecting a temporal position of the signal change point within one cycle defined by a predetermined symbol rate as a phase; generating a vector which corresponds to the phase and which has a predetermined magnitude; synthesizing the vector in plurality to generate a synthesized vector; calculating a parameter having a correspondence relationship with a magnitude of the synthesized vector; and judging whether or not the received wireless signal is a wireless signal from a predetermined transmission apparatus based on the parameter.” The closest prior art in Iida et al. (US 2011/0181273 A1) teaches the position detecting system 1 includes a detection space K1 for accommodating a subject 900 into which an LC marker 10 is inserted as a detected object, and an external device 200 that detects the position and orientation (posture) of the LC marker 10 in the detection space K1. The external device 200 includes a drive-coil input-signal adjustment unit 230 that adjusts the amplitude and phase of signal used for driving the drive coil D (hereinafter, "drive signal "), drive signal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/4/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484